Citation Nr: 1512458	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active duty in the United States Army from August 1962 to August 1965.

The case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Regional Office (RO) in St. Paul, Minnesota, which denied the claim on appeal.

The Board has reviewed the Veteran's paper claims file as well as his Virtual VA and Veteran's Benefits Management System paperless claims file to ensure a total review of the evidence.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a right knee disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, a VCAA letter dated November 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-21.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA examination for his right knee condition in February 2012.  The examiner took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternately, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Specifically, service connection for some chronic disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Facts and Analysis

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a right knee disability.  Although the evidence reveals that the Veteran currently suffers from symptoms related to his right knee, the competent, probative evidence of record does not etiologically link this condition to his service or any incident therein.  

The Veteran's Service Treatment Records note that the Veteran suffered trauma to his right knee on or about April 1963.  This trauma resulted in reduced range of motion and firm, tender swelling above the knee cap.  The x-ray was negative and impression was strain and/or contusion.  The treating examiner prescribed a muscle ache cream and relaxant.  Despite record of this injury, there is no lay or medical evidence of a continuity of symptomatology since service to the present.  In this regard, the Board recognizes that the Veteran has asserted that his knee has bothered him for years, and that it gradually worsened over time.  However, in his VA Form 9, he also indicated that his knee did not bother him "much" during service and "didn't bother me when I got out of service."  Furthermore, during the course of treatment in November 2011, he reported a history of knee problems since the 1970's, which places the onset of chronic problems several years after separation.  He also referred at that time to having had "a couple" of right knee injuries in the past.  Given these comments, the Board cannot find that there is credible lay evidence of continuity since service.

There is otherwise no documentation reflecting a right knee disability for several decades after service.  The Veteran appeared for a VA examination in February 2012.  The examiner found it was less likely than not that the Veteran's current right knee condition is etiologically related to his service.  The examiner noted that while the Veteran was treated for a right knee injury in 1963, there is no evidence of regular complaints of knee pain and follow-up treatment until 2011, when he underwent a partial medial meniscectomy on the right knee.  Further, his separation examination was negative for knee and joint problems.

Further, having found that there is no credible evidence of continuity since service, the Board notes that the Veteran is not otherwise competent to opine as to the etiology of his right knee disability.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current right knee condition and his military service.  As such, the Board ascribes far more weight to the conclusions of the February 2012 VA examiner, who concluded that the Veteran's currently diagnosed right knee condition was not caused or aggravated by his active military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's right knee condition and his active military service.  The Board places most probative weight on the opinion of the competent VA medical professional who provided the February 2012 opinion, based on stated review of the medical records and claims file and physical examination of the Veteran, and weighs the Veteran's statements less heavily.  The preponderance of the evidence demonstrates that the Veteran's right knee condition was not caused or aggravated by his military service.  

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


